.-.pEEICIAL N01ICE-EROM.qOJJRT OF CRIMINAL APPEALS OF TEXAS
              UhMMfB©&%'&8!R&Hm sjAirioN,^^s|p^K^& im-POST,
                                                       pOSTAGE»PITNEYBOWES
              STATE OF TEXAS
              PENALTY FOR
                                                                         ZIP 78701
              PRIVATE USE                                                02 m
                                                                         0001401623 MAY. 12. 2015

 5/11/2015                       JJ ;
 HINOJOSA, EDWARD              Tr.'Ct NjOJp42i35JA                                  WR-82,619-02
 On this day, this Court has granted tneTnaJ court's request for an extension of time
 to file the supplemental record        The supplemental record is due in this Court on
 Monday, July 27, 2015.                   " v^LiA
                                         >x^
                                                                                Abel Acosta, Clerk

                               EDWARD HINOJOSA
                                                                                          UTF
                               BETO I UNIT - TDC # 1388352
                               1391 FM3328
                              TENNESSEE COLONY, TX 75880




-1EBN3B "5880
                                   |JI||,I,||J.||II1..„||.,I.II.|.,I|"I||II.I|'I"|'|||'""'I||"